William B. Brown, J.
This state’s traffic law violation point system is wholly contained in R. C. 4507.40.* A review of that statute discloses a comprehensive, step-by-step legislative scheme which provides for, inter alia, the compilation of violation records by appellee; allocating points to specified offenses; and suspending driving privileges of persons exceeding the allowable point limits.
Appellee failed to comply with R. C. 4507.40(J), which reads:
“Whenever the points charged against any person equals one-half or more of the total number of points for which a license may be suspended under this section, the registrar shall forward to such person at his last known address, via regular mail, a warning letter listing the reported violations, along with the number of points charged for each, and outlining the suspension provision of this section.”
The statutory language is mandatory and clear: appellee should have immediately sent appellant a warning letter upon his accumulating more than five points.
However, the Court of Appeals found no significance in appellee’s failure to send the letter, because, in that court’s opinion, appellee’s compliance or noncompliance with subsection (J) could not control a court’s license suspension powers under subsection (N). We disagree.
*147Any license suspension powers possessed by a court under R. C. 4507.40 are wdiolly dependent upon a cause being presented to the court by a licensee. Pursuant to subsection (K), a driver’s license is effectively suspended 20 days after appellee mails the notice of his determination that a licensee has exceeded the point limit, where the licensee fails to contest the suspension in court. Subsection (N) becomes operative only after a licensee has invoked the jurisdictibn of a court in contesting his license suspension. It is the appellee’s determination, under subsection (K), which initiates the process, and Ms action or inaction therefore does control a court’s license suspension powers under R. C. 4507.40.
Thus, the Court of Appeals essentially determined that noncompliance with the mandatory terms of subsection (J) is of no effect. Where the significance of the terms of a statute is doubtful, this court will apply the rule in pari materia to determine the intent of the Legislature. State v. Fremont Lodge of Loyal Order of Moose (1949), 151 Ohio St. 19, paragraph nine of the syllabus.
Applying that rule to subsections (J) and (K), this court holds that appellee’s compliance with the provisions of subsection (J), immediately upon a licensee accruing the requisite number of points, is a condition precedent to appellee initiating license suspension proceedings under subsection (K). Appellee’s compliance with subsection (J) will now serve to advise a driver that the plateau has been reached at wMch two points may be erased from the record upon the driver attending traffic school. R. C. 4507.40 (L) (effective January 1, 1974); Haas v. Curry (1974), 42 Ohio Misc. 1.
Appellee views as ‘‘absurd” the possibility that a licensee might accrue points at such a rapid rate that a warning letter under subsection (J) would be quickly followed by a suspension letter under subsection (K). We fail to appreciate the absurdity, but observe that under subsection (I), where numerous violations arise out of the same facts, points may be assessed for only one such violation.
*148For the foregoing reasons, we reverse the judgment of the Court of Appeals.

Judgment reversed.

Corrigan, Celebrezze and P. Brown, JJ., concur.
O’Neill, C. J., Herbert and Stern, JJ., dissent.

All references to R. C. 4507.40 are to the provisions of that section ip effect prior tp January 1, 1974,